30 N.Y.2d 502 (1972)
In the Matter of Gregory Banos et al., Appellants,
v.
E. Parker Colborn et al., Constituting the Zoning Board of Appeals of the Town of De Witt, Respondents.
Court of Appeals of the State of New York.
Argued January 4, 1972.
Decided February 9, 1972.
Bernard Samuels and Richard B. Alderman for appellants.
John S. Ferguson and Robert C. Paltz for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.